IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00064-CV
 
In the
Matter of E.T.U., a Juvenile
 
 
 

From the County Court at Law
Walker County, Texas
Trial Court No. J05-05
 

MEMORANDUM  OpinioN[1]

 
          E.T.U. was adjudicated delinquent and
committed to the Texas Youth Commission on January 13, 2006.  He did not make
any requests that would extend the time to file a notice of appeal; therefore,
his notice of appeal was due February 12, 2006.  Tex. R. App. P. 26.1.  E.T.U. filed a notice of appeal on
March 3, 2006, 19 days late.  
          The Clerk of this Court warned E.T.U.
that because the notice of appeal appeared untimely, the Court may dismiss the
appeal unless a response was filed showing grounds for continuing the appeal. 
E.T.U. has not filed a response.
 
          This appeal is dismissed.  Tex. R. App. P. 42.3(a), 44.3.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed April 19, 2006
[CV06]




[1]   Absent
a specific exemption, the Clerk of the Court must collect filing fees at the
time a document is presented for filing.  TEX. R. APP. P. 12.1(b); Appendix to
TEX. R. APP. P., Order Regarding Fees (July 21, 1998).  See also TEX. R.
APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 6; TEX. GOV’T CODE ANN. §§ 51.207(b)
and 51.901 (Vernon Supp. 2004-2005).  Under these circumstances, we suspend the
rule and order the Clerk to write off all unpaid filing fees in this case. 
TEX. R. APP. P. 2.